DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/06/2019, 08/26/2020, 12/28/2020 have been placed in the record and considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-18, 41 and 45-47 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 15 and 41 recites “determining a first terminal device group to which the first terminal belongs, the at least one terminal device group comprising the first terminal device group.”  Recitation of “at least one terminal device group” is interpreted to mean that there can be one terminal device group or more than one terminal device group.  However, for the terminal device to determine a device group to which it belongs, there must be at least two terminal device groups.  Otherwise, if there were only one terminal device group, it would be unnecessary for the device to determine to which group it belongs.  Therefore, it is inconsistent to recite “at least one terminal device group” on the one hand and that the UE determines to which group the terminal device belongs on the other hand.  This inconsistency renders claims 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14, 27 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong et al. (US PG Pub 2018/0092155 A1, hereinafter “Hong”).
	Regarding claim 14, Hong teaches A state switching method, comprising:  receiving, by a first terminal device, indication information sent by a network device (¶ [0177] anchor eNB or the eNB performing paging (i.e. network device) according to a paging request initiated by the anchor eNB may configure information (i.e. indication information) instructing the corresponding UE (i.e. first terminal device) to transition to the idle mode), the first terminal device being in an inactive state indicating that the first terminal device and the network device are in a disconnection state (¶ [0170] UE is in a lightly connected state; ¶ [0072] lightly connected state is the same as RRC inactive state; UE and eNB are disconnected in RRC inactive state), and the first terminal device and the network device retaining context information of the first terminal device (¶ [0074] discloses that in light connection state UE AS context is maintained in at least one of the UE and the anchor eNB.  Thus, it is readily apparent that context can be maintained in both the UE and anchor eNB), the indication information being used to indicate the first terminal device to release the context information, or not to release the context information (¶¶ [0177] – [0183] discloses that in response to the indication information, the UE performs one or more of operations that include discarding the stored UE AS context); and determining whether to release the context information according to the indication information (¶¶ [0177] – [0183] interpreted as the UE determines whether to release the context information according to the information from the eNB because it determines whether to perform one or more of the operations listed including discarding the stored UE AS context).

	Regarding claim 27, Hong teaches A network device (FIG. 6 eNB 600; ¶ [0232]) a processor (FIG. 6 controller 610), a transceiver (FIG. 6 transmitter 620, receiver 630), and a non-transitory memory (¶ [0237] controller may store), wherein when code stored in the non-transitory memory is executed by the processor, the network device is caused to:  generate, by the processor, indication information (¶ [0177] anchor eNB or the eNB performing paging (i.e. network device) according to a paging request initiated by the anchor eNB may configure information (i.e. indication information) . . .), the indication information being used to indicate a first terminal device to release context information, or not to release the context information (¶¶ [0177] – [0183] discloses that in response to the indication information, the UE performs one or more of operations that include discarding the stored UE AS context {interpreted as the UE determines whether to release the context information according to the information from the eNB because it determines whether to perform one or more of the operations listed including discarding the stored UE AS context}); wherein the first terminal device is in an inactive state, the inactive state indicating that the first terminal device and the network device are in a disconnection state (¶ [0170] UE is in a lightly connected state; ¶ [0072] lightly connected state is the same as RRC inactive state; UE and eNB are disconnected in RRC inactive state), and the first terminal device and the network device retain context information of the first terminal device (¶ [0074] discloses that in light at least one of the UE and the anchor eNB.  Thus, it is readily apparent that context can be maintained in both the UE and anchor eNB); and send, by the transceiver, the indication information to the first terminal device (¶¶ [0177] – [0178]).

	Regarding claim 40, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a terminal device (FIG 5 UE 500; ¶ [0220]), comprising a processor (FIG. 5 controller 510), a transceiver (FIG. 5 transmitter 520, receiver 530), and a non-transitory memory (¶ [0224] controller may store . . .), wherein code stored in the non-transitory memory is executed by the processor (¶¶ [0177] – [0183] operations performed by the UE).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hong, in view of Lee et al. (US PG Pub 2019/0254109 A1, hereinafter “Lee”), and further in view of Ericsson, “RRC state machine and RRC_INACTIVE characteristics,” 3GPP TSG-RAN WG2 adhoc (Tdoc R2-1700535), Spokane USA, 17th – 19th Jan 2017, pp. 1/2 – 11/2 (hereinafter “Ericsson”).
	Regarding claim 22, Hong does not teach wherein the indication information is a first identifier stamp for identifying the first terminal device; wherein, determining whether to release the context information according to the indication information comprises: in response to receiving the first identifier stamp sent by the network device, determining to release context information.
	In analogous art, Lee teaches wherein the indication information  (FIG. 7; ¶ [0102] indicator) is a first identifier stamp for identifying the first terminal device (FIG. 7 bitmap including ID information of a terminal; ¶ [0103] MOD operation result of a UE ID which identifies a particular UE; Examiner note: “identifier stamp” is not a term having known definition in the art.  Thus, absent a definition of identifier stamp in the claim, the term is interpreted broadly to cover any information that identifies the first terminal) wherein, determining whether to release the context information according to the indication information comprises: in response to receiving the first identifier stamp sent by the network device, determining to enter the RRC idle state (¶ [0103] UE receives a bitmap having 8 bit size.  In this case, in the case that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hong in order for the network device to send identification information in a identifier stamp to the UE as taught by Lee.  One would have been motivated to do so in order to enable the network device to instruct multiple devices to enter RRC idle state in a single signaling message, thereby minimizing use of system resources which increases overall system throughput (Lee FIG. 7)
	The combination of Hong and Lee does not teach that a UE in RRC idle state releases context information.
	In analogous art, Ericsson (cited in Applicant’s IDS filed on 08/26/2020) teaches that a UE in RRC idle state releases context information (page 9/2:  7 Text proposal to TR 38.804, paragraph 5.5.2 discloses that in RRC_IDLE, the UE AS context is not stored in any gNB or in the UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hong and Lee in order for the UE to release the AS context when in an RRC idle state as taught by Ericsson.  One would have been motivated to do so in order to reduce power consumption in the UE when it’s connection with the base station is released and it transitions to an idle state.  (Ericsson page 10/2, first four lines)

	Regarding claim 28, Hong does not teach wherein the processor is configured to:
generate a bit sequence comprising at least one bit, the at least one bit corresponding to at least one terminal device group, data carried on each bit being used to indicate whether a terminal device in a corresponding terminal device group releases the context information, and a first terminal device group in the at least one terminal device group comprising the first terminal device; wherein the transceiver is configured to: send the bit sequence to the first terminal device.
	In analogous art, Lee teaches wherein the processor is configured to:
generate a bit sequence comprising at least one bit (FIG. 7 illustrating bit sequence including 8 bits), the at least one bit corresponding to at least one terminal device group (at least one terminal device group is broadly interpreted to include a group that includes all terminal including any terminal that receives the message including the bitmap), data carried on each bit being used to indicate whether a terminal device in a corresponding terminal device group enters RRC idle state (¶ [0103] . . . the MOD operation result (e.g., N is 8) of a UE ID is 1, 4 or 7, the UE in the RRC inactive state may determine that the bitmap indicates the UE itself, and enter the RRC idle state), and a first terminal device group in the at least one terminal device group comprising the first terminal device (¶ [0103] the UE receiving the bitmap is included in the first terminal device group that includes all terminals); wherein the transceiver is configured to: send the bit sequence to the first terminal device (¶ [0105] bitmap is sent to UE by the network (i.e. eNB)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hong in order for the network device to send a bit sequence including identification information of a terminal in a terminal device group  as taught by Lee.  One would have been motivated to do so in order to enable the network device to instruct multiple devices to enter RRC idle state in a single signaling message, thereby minimizing use of system resources which increases overall system throughput (Lee FIG. 7)
	The combination of Hong and Lee does not teach that a UE in RRC idle state releases context information.
	In analogous art, Ericsson teaches that a UE in RRC idle state releases context information (page 9/2:  7 Text proposal to TR 38.804, paragraph 5.5.2 discloses that in RRC_IDLE, the UE AS context is not stored in any gNB or in the UE).


Regarding claim 29, Hong does not teach wherein the processor is configured to: generate the bit sequence in the following manner:  in response to determining the terminal device in the first terminal device group releases the context information, setting a value carried on a first bit corresponding to the first terminal device group as 1, and in response to determining the terminal device in the first terminal device group does not release the context information, setting the value carried on the first bit as 0.
In analogous art, Lee teaches wherein the processor is configured to: generate the bit sequence in the following manner:  in response to determining the terminal device in the first terminal device group enters RRC idle state, setting a value carried on a first bit corresponding to the first terminal device group as 1 (FIG. 7 bits illustrated as having a value of “1”; ¶ [0103] the second, the fifth and eighth bits (i.e., #1, #4 and #7 bits) of the bitmap may be 1. In this case, in the case that the MOD operation result (e.g., N is 8) of a UE ID is 1, 4 or 7, the UE in the RRC inactive state may determine that the bitmap indicates the UE itself, and enter the RRC idle state), and in response to determining the terminal device in the first terminal device group does not enter idle mode, setting the value carried on the first bit as 0 (FIG. 7 bits illustrated as having a value of “0”; ¶ [0103] By extrapolation, the first, third, fourth, sixth and seventh bits of the bitmap are “0” such that a UE in inactive state may determine that the bitmap indicates the UE itself and with a value of “0” does not enter RRC idle state)  


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hong, in view of Lee, in view of Ericsson and further in view of Futaki et al. (US PG Pub 2019/0349838 A1, hereinafter “Futaki”).
	Regarding claim 23, the combination of Hong, Lee and Ericsson does not explicitly teach wherein the first identifier stamp corresponds to at least one of the following information: the service type supporting by the terminal device, the access class value, the service habit behavior, the device type, the network slice information, the quality of service, the user priority corresponding to the first terminal device, and the user class.
	In analogous art, Futaki teaches wherein the first identifier stamp corresponds to at least one of the following information: the service type supporting by the terminal device, the access class value, the service habit behavior, the device type, the network slice information (¶ [0131] discloses that a base station informs a radio terminal about whether a network slice configured in the radio terminal when it was in a RRC connected state (see ¶ [0142]) is available in each cell included in the RAN notification area), the quality of service, the user priority corresponding to the first terminal device, and the user class.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hong, Lee and Ericsson to have the identifier stamp correspond to network slice information as taught by 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hong, in view of Lee, in view of Ericsson, and further in view of Park et al. (US PG Pub 2018/0270791 A1, hereinafter “Park”).
	Regarding claim 24, the combination of Hong, Lee and Ericsson does not explicitly teach wherein the identifier stamp is configured with identifier information of the network device.
	In analogous art, Park teaches wherein the identifier stamp is configured with identifier information of the network device (¶ [0141] discloses that a wireless device transitioning from a connected state to an inactive state receives RAN-based notification area (RNA) information from a base station that includes a base station identifier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hong, Lee and Ericsson to have the identifier stamp include a base station identifier as taught by Park.  One would have been motivated to do so in order to inform a UE in an RRC_INACTIVE state of a base station ID in a RAN notification area corresponding to a cell in which the UE can monitor for paging messages, thereby minimizing missed communication opportunities, which increases UE throughput.  (Park ¶ [0032])

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hong, in view of Park.
	Regarding claim 25, Hong teaches receiving a system message sent by the network device, the system message comprising the indication information and identifier information of the network device; or receiving a paging message sent by the network device, the paging message comprising the indication information (¶¶ [0177] – [0181] discloses that the eNB performing paging configures the indication information in a paging message).
	Hong does not explicitly teach that the paging message includes the identifier information of the network device.
	In analogous art, ¶ [0141] of Park teaches that a wireless device transitioning from a connected state to an inactive state receives RAN-based notification area (RNA) information from a base station that includes a base station identifier.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hong such that the paging message includes the identifier information of the network device as taught by Park.  One would have been motivated to do so in order to inform a UE in an RRC_INACTIVE state of a base station ID that the UE can monitor for future paging messages, thereby minimizing missed communication opportunities, which increases UE throughput.  (Park ¶ [0032])

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hong, in view of Lee.
	Regarding claim 26, Hong teaches receiving the message sent by the network device (¶¶ [0177] – [0181] discloses that the eNB performing paging configures the indication information in a paging message) and the paging message comprising the indication information (¶¶ [0177] – [0183] discloses that in response to the indication information, the UE performs one or more of operations that include discarding the stored UE AS context).
the paging message comprising identifier information of the first terminal device.
	In analogous art, Lee teaches the paging message comprising identifier information of the first terminal device (¶ [0102] the bitmap may be transmitted to a UE through a paging message;(FIG. 7 bitmap including ID information of a terminal; ¶ [0103] MOD operation result of a UE ID which identifies a particular UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hong in order for the network device to send identification information of the first terminal device in a bitmap as taught by Lee.  One would have been motivated to do so in order to enable the network device to instruct multiple devices to enter RRC idle state in a single signaling message, thereby minimizing use of system resources which increases overall system throughput. (Lee FIG. 7)

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hong, in view of Lee, in view of Ericsson, and further in view of Yamada et al. (US PG Pub 2018/0092061 A1, hereinafter “Yamada”).
	Regarding claim 30, Hong does not teach wherein the at least one terminal device group is configured with different characteristic information, and the terminal device in each terminal device group is configured with same characteristic information, wherein the characteristic information is information which is obtained by the network device from a core network device or the terminal device and is used for representing attributes of the terminal device.
	In analogous art, Yamada teaches wherein the at least one terminal device group is configured with different characteristic information (¶ [0196] group identifier and service class read on characteristic information . . . Control unit 210 of base station 20 maps the read group and service class into a paging message that is transmitted to the terminal), and the terminal device in each terminal device group is configured with same characteristic information (¶ [0196] discloses that the group identifier and service class correspond to a group to which a terminal belongs.  Thus a terminal device in each terminal device group is configured with group identifier and service class (i.e. same) characteristic information), wherein the characteristic information is information which is obtained by the network device from a core network device (¶ [0196] . . . [G]roup, and a service class that are included in a paging message [“Paging (S1AP)”] received from the MME 30) or the terminal device and is used for representing attributes of the terminal device (¶ [0196] group and service class represent attributes of the terminal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hong, Lee and Ericsson in order to associate mobile terminals in groups characterized by group number and service class as taught by Yamada.  One would have been motivated to do so in order to communicate with multiple terminals with minimal signaling, thereby decreasing network processing load which reduces system latency.  (Yamada ¶ [0006])

	Regarding claim 31, Hong does not teach wherein the characteristic information comprises any one of the following information: a service type supporting by the terminal device, an access class value, a service habit behavior, a device type, network slice information, quality of service, a user priority corresponding to the terminal device, and a user class.
	In analogous art, Yamada teaches wherein the characteristic information comprises any one of the following information: a service type supporting by the terminal device (¶ [0196] service class reads on a service type supporting by the terminal device), an access class value, a service habit behavior, a device type, network slice information, quality of service, a user priority corresponding to the terminal device, and a user class.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hong, Lee, Ericsson and Yamada to implement the further teaching of Yamada.  One would have been motivated to do so in order to communicate with multiple terminals with minimal signaling, thereby decreasing network processing load which reduces system latency.  (Yamada ¶ [0006])

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fan et al., "UE power saving with RRC semi-connected state in LTE," 2014 Wireless Telecommunications Symposium, Washington, DC, USA, 2014, pp. 1-5 discloses that a MTC device may change to a power saving state for longer periods while the device and the network keep all related user plane security contexts and bearers. The device can return to a communication state without necessarily requiring RRC connection setup procedures;
Kim et al. (US PG Pub 2020/0029262 A1) – discloses a method and device for efficiently performing standby mode operation in next generation mobile communication system;
Jin et al. (US PG Pub 2020/0120743 A1) – discloses a context processing method and apparatus for a mobile device;
Wei et al. (US PG Pub 2018/0288676 A1) – discloses access control in new radio; and
Rashid et al. (US PG Pub 2017/0064671 A1) – discloses evolved Node-B, user equipment, and methods for paging using bitmap of paging indicators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413